Case: 17-30694      Document: 00514702270         Page: 1    Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-30694                              FILED
                                  Summary Calendar                      October 29, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

RUFUS JOHNSON,

                                                 Defendant - Appellant


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:14-CR-238-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Rufus Johnson appeals his guilty plea convictions for conspiracy to
commit honest services fraud, mail fraud, and wire fraud; conspiracy to use
interstate transportation in aid of a racketeering enterprise; conspiracy to
commit unauthorized access to a protected computer; conspiracy to obstruct
justice; and making false statements. Johnson contends that he was denied
due process when the district court refused his request for Criminal Justice


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-30694       Document: 00514702270          Page: 2     Date Filed: 10/29/2018


                                       No. 17-30694

Act (CJA) funds for a psychiatric evaluation as a predicate for a competency
hearing. 1 See 18 U.S.C. § 3006A(e)(1). The Government asks us to enforce the
appellate waiver contained in Johnson’s plea agreement. Given the nature of
Johnson’s claim of error, we decline to do so. See United States v. Story, 439
F.3d 226, 230 (5th Cir. 2006).
       A district court’s denial of a defendant’s request for funds under the CJA
is reviewed for an abuse of discretion. See United States v. Boyd, 773 F.3d 637,
642-43 (5th Cir. 2014). It is the defendant’s burden to demonstrate that the
requested services are necessary. Id. at 642; see § 3006A(e)(1). To establish
the requisite necessity, the defendant “must demonstrate with specificity, the
reasons why such services are required.” United States v. Gadison, 8 F.3d 186,
191 (5th Cir. 1993) (emphasis omitted).
       As evidence of his mental incompetence—and, thus, his need for a
psychiatric evaluation—Johnson cites his “irrational” decision, following the
testimony of the first two trial witnesses, to plead guilty as charged to almost
all counts of the indictment without any promise as to sentencing when he had
earlier rejected a considerably more lenient offer in favor of going to trial. He
also points to his combative and unproductive relationship with one of his trial
counsels, including his rejection of advice that he deemed contrary to the
wishes of God.
       Neither counsel’s belief that Johnson’s decision to plead guilty at trial
was irrational nor Johnson’s rejection of counsel’s emphatic advice to accept
the Government’s plea offer—which Johnson based on his prior acquittal in a
federal fraud trial as well as supposed evidentiary weakness in the
Government’s case—sufficed to raise a legitimate concern as to Johnson’s



       1Johnson does not challenge the district court’s denial of his requests for a competency
hearing or a psychiatric evaluation per se.


                                              2
    Case: 17-30694    Document: 00514702270     Page: 3   Date Filed: 10/29/2018


                                 No. 17-30694

competence. See United States v. Flores-Martinez, 677 F.3d 699, 707 (5th Cir.
2012); United States v. Simpson, 645 F.3d 300, 306 (5th Cir. 2011); Wood v.
Quarterman, 491 F.3d 196, 205 (5th Cir. 2007). To the contrary, it is evident
from Johnson’s interactions with the district court—at the plea hearing in
which he rejected the Government’s initial offer, at the ex parte hearing on
competence requested by counsel, at his rearraignment, and at sentencing—
that he possessed “the capacity to understand the nature and object of the
proceedings against him, to consult with counsel, and to assist in preparing his
defense[.]” Flores-Martinez, 677 F.3d at 705 (quoting Drope v. Missouri, 420
U.S. 162, 171 (1975)). Notably, Johnson’s decision to plead guilty at trial
followed the damaging testimony of one of his former employees. In addition,
Johnson concedes that his medical records reflect no history of mental illness
or treatment.
      Johnson has not met his burden, on this record, of demonstrating that a
psychiatric evaluation was necessary.         See Boyd, 773 F.3d at 642;
§ 3006A(e)(1). He therefore fails to show that the district court abused its
discretion by denying his request for CJA funds. See Boyd, 773 F.3d at 642-44.
Accordingly, the judgment is AFFIRMED.




                                       3